DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, claims 14-20 having been withdrawn.  Applicant's response filed September 21, 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/815,226 and 62/815,192, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed provisional applications do not provide support or enablement for claim 1 as amended, including but not limited to, “stopping the applying of at least one of the first, second and third non-temperature sequence to estimate temperature of the transducer by applying the temperature sequence, resuming the applying of the stopped non-temperature sequence after it is determined that the temperature of the transducer is less than a threshold.”  Accordingly, claims 1-13 are not entitled to the benefit of the prior applications and thus have a filing date of November 25, 2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0243093 to Tonar et al. in view of U.S. Patent App. Pub. No. 2018/0246323 to Fedigan et al. and U.S. Patent App. Pub. No. 2016/0137166 to Trevett et al.
As to claim 1, Tonar discloses a method comprising: applying sequences of at least one driver signal adapted to drive a transducer adaptively coupled to a top cover, the transducer being excited based on the sequences to vibrate the top cover to remove a contaminant from a surface of the top cover (see, e.g., Tonar paragraph [0080], [0132] disclosing a transducer adaptively coupled to a top cover; [0132], [0138]-[0145] disclosing various modes to activate the transducer to vibrate the top cover to remove a contaminant from the surface of the top cover and the use of driver signals to drive the transducer).  Tonar also discloses the use of different non-temperature sequences to clean the top cover (see Tonar paragraphs [0132], [0138]-[0145] disclosing a cleaning mode [0132], a heating mode [0138] [0140] [0145], a water droplet removing mode [0143], and an atomizing mode [0144]).  While Tonar does not explicitly disclose a single embodiment that performs all of the features, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the features disclosed by Tonar and the results would have been predictable (method of removing contaminants from the top cover). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to perform the various modes disclosed by Tonar (where Tonar discloses at least three modes) and the results would have been predictable.
Regarding the recitation “applying a temperature sequence to estimate temperature of the transducer before applying at least one of the first, second and third non-temperature sequence; stopping the applying of at least one of the first, second and third non-temperature sequence to estimate temperature of the transducer by applying the temperature sequence, and resuming the applying of the stopped non-temperature sequence after it is determined that the temperature of the transducer is less than a threshold; and setting at least one parameter of the set of sequence of parameters for the sequence to be applied after estimating temperature based on the estimated temperature,” Tonar discloses estimating and controlling the temperature (read as applying a temperature sequence to estimate temperature before applying at least one of the first, second and third sequence and setting at least one parameter of the set of sequence of parameters for the sequence to be applied after estimating temperature based on the estimated temperature) of the device including the lens, lens barrel and housing in order to avoid temperatures that could cause image distortion or mechanical problems (see Tonar paragraph [0138]).  While Tonar does not explicitly disclose that the temperature sequence estimates the temperature of the transducer, is known in the art of substrate cleaning using transducers to estimate the temperature of the transducer and setting at least one parameter of the sequence to be applied after estimating temperature based on the estimated temperature.  Fedigan discloses a similar method wherein the temperature of the transducer is estimated by applying a temperature sequence (see, e.g., Fedigan paragraphs [0029]-[0045]).  Fedigan further discloses toggling the activation state of the transducer in response to comparing the estimated temperature against a temperature threshold (see Fedigan paragraph [0051]) where transducer can be deactivated if the temperature exceeds a threshold temperature or activated when the transducer is in a deactivated state in response to the comparison with the threshold temperature (see Fedigan paragraphs [0046]-[0052]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the toggling of the activation state of the transducer based on the comparison of the estimated temperature against a threshold temperature wherein the transducer is deactivated if the temperature is greater than the threshold temperature in order to avoid temperatures that could damage the transducer (see Fedigan paragraphs [0050]-[0052]).
Furthermore, Fedigan discloses setting a parameter based on the temperature for a non-temperature sequence to be applied after estimating temperature based on the estimated temperature (see Fedigan paragraphs [0070]-[0071].  Trevett also discloses a similar method wherein the temperature of the transducer is measured by a sensor T (read as estimated) and setting a parameter (i.e., pulsing of the frequency generator) based on the temperature of the transducer in order to reduce heating of the transducer (see Trevett paragraph [0098]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include adjusting the parameters of a non-temperature sequence to be applied after estimating temperature based on the estimated temperature in order to warm the camera in freezing weather to remove ice as disclosed by Fedigan (see Fedigan paragraphs [0070]-[0071]) or to include estimating the temperature of the transducer and adjusting the parameters, such as the pulsing and frequency, in order to reduce heating of the transducer as suggested by Trevett (see Trevett paragraph [0098]) and avoid overheating.  Tonar, Fedigan and Trevett all appear to disclose that the temperatures are constantly measured and as such is understood to disclose that the temperature is estimated before applying at least one of the first, second and third sequence.  Furthermore, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
As to claim 2, Tonar discloses that one of the non-temperature sequences can be a dehydration sequence, the dehydration sequence being applied to the transducer to vibrate the top cover to at least partially dehydrate the contaminant (see Tonar paragraphs [0132] or [0143] where the cleaning mode or the water droplet removing mode can be considered a dehydration sequence).  While Tonar does not explicitly disclose that the cleaning mode or the water droplet removing mode is the first sequence, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
As to claim 4, Tonar discloses that one of the modes can be a heating sequence, the heating sequence being applied to the transducer to vibrate the top cover to at least partially heat the contaminant in response to applying the dehydration sequence to the transducer (see Tonar paragraphs [0138], [0140] and [0145] disclosing a heating sequence applied to the transducer to vibrate the top cover to at least partially heat the contaminant).  While Tonar does not explicitly disclose that the heating mode is the second non-temperature sequence, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
As to claim 6, Tonar discloses that one of the modes can be a cleaning mode or an atomization mode, where said mode being applied to the transducer to vibrate the top cover to expel at least a portion of the contaminant from the top cover in response to applying the dehydration sequence to the transducer (see Tonar paragraphs [0132] and [0144] disclosing a cleaning mode or an atomization mode).  While Tonar does not explicitly disclose that the cleaning mode or the atomization mode is the third non-temperature sequence, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.

Claims 3, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0243093 to Tonar et al. in view of U.S. Patent App. Pub. No. 2018/0246323 to Fedigan et al. and U.S. Patent App. Pub. No. 2016/0137166 to Trevett et al. as applied to claims 1, 2 and 4 above, and further in view of U.S. Patent App. Pub. No. 2017/0019065 to Li et al.
Tonar, Fedigan and Trevett are relied upon as discussed above with respect to the rejections of claims 1, 2 and 4.
As to claim 3, the combination of Tonar, Fedigan and Trevett discloses that the generated driver signals have respective frequencies based on the first set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to at least partially dehydrate the contaminant (see Tonar paragraph [0132] and [0143]).  The combination of Tonar, Fedigan and Trevett does not explicitly disclose amplitudes based on the first set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the amplitude based on the first set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 5, the combination of Tonar, Fedigan and Trevett discloses that the generated driver signals have respective frequencies based on the second set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to at least partially dry the contaminant (see Tonar paragraph [0132], [0138], [0140] and [0145]).  The combination of Tonar, Fedigan and Trevett does not explicitly disclose amplitudes based on the second set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the amplitude based on the second set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 7, the combination of Tonar, Fedigan and Trevett discloses that the generated driver signals have respective frequencies based on the third set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to expel at least a portion of the contaminant (see Tonar paragraph [0132] and [0144]).  The combination of Tonar, Fedigan and Trevett does not explicitly disclose amplitudes based on the third set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the amplitude based on the third set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 8, the combination of Tonar, Fedigan and Trevett discloses that the various modes (read as first, second and third non-temperature sequences) have signal characteristics based on each mode’s sequence parameters, respectively (see Tonar paragraphs [0132], [0138]-[0145]).  The combination of Tonar, Fedigan and Trevett does not explicitly disclose that the driver signals have timing characteristics, but Li discloses that it is known in the art that length in time is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the length in time based on the each set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 9, the combination of Tonar, Fedigan, Trevett and Li discloses that the first driver signals can be first sweep signals, the first sweep signals being generated by sweeping each of the first driver signals over a predetermined frequency range (see Tonar paragraphs [0132] and [0143]).
As to claim 10, the combination of Tonar, Fedigan, Trevett and Li discloses that the cleaning mode can be pulsed (read has having first and second dehydration driver signals) (see Tonar paragraph [0132]).  Since Tonar does not disclose adjusting the amplitude while sweeping the frequency, it is understood that Tonar discloses that the amplitude is constant during the frequency sweep.  As discussed in the rejection of claim 8 above, the length of time is a known results-effective variable.  Since the claim does not specify any specific characteristics, such as what the frequency sweeps are or the periods of time, of the first and second dehydration driver signals, the disclosure of the pulsing frequency sweeps during the cleaning mode disclosed by the combination of Tonar, Fedigan, Trevett and Li are considered as meeting the claim recitations.  Furthermore, while Tonar does not explicitly disclose that the water removal mode is repeated, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious) and said duplication is understood as meeting the claim recitations for the same reasons discussed earlier.
As to claim 11, Tonar discloses that the heater control can be adjusted so that the heater ramps up (see Tonar paragraph [0138]) and Li discloses that it is known to adjust amplitude to control the strength of the transducer (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tonar, Fedigan, Trevett and Li such that the heating step includes increasing the amplitudes as well as sweeping the frequencies in order to optimize the heating step (see Tonar paragraphs [0132], [0138] and Li paragraph [0034]).
As to claim 12, Tonar discloses that the third driver signals can be third sweep signals, the third sweep signals being generated by sweeping each of the third driver signals over the predetermined frequency range (see Tonar paragraph [0132] and [0144]).
As to claim 13, the combination of Tonar, Fedigan, Trevett and Li discloses that the cleaning mode can be pulsed or that the atomization can be repeated (read has having first, second, third and fourth expulsion driver signals) (see Tonar paragraphs [0132] and [0144]).  Since Tonar does not disclose adjusting the amplitude while sweeping the frequency, it is understood that Tonar discloses that the amplitude is constant during the frequency sweeps.  As discussed in the rejection of claim 8 above, the length of time is a known results-effective variable.  Since the claim does not specify any specific characteristics, such as what the frequency sweeps are or the periods of time, of the first, second, third and fourth expulsion driver signals, the disclosure of the pulsing or repeating frequency sweeps during the cleaning mode or the atomization mode disclosed by the combination of Tonar, Fedigan, Trevett and Li are considered as meeting the claim recitations (and also duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious) and said duplication is understood as meeting the claim recitations for the same reasons discussed earlier).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Fedigan is relied upon for the newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714